Citation Nr: 0704695	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  03-18 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for the residuals of fracture of the left elbow 
(minor).

2.  Entitlement to service connection for residuals of a left 
shoulder injury.

3.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, JK


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2005.  This matter was 
originally on appeal from a February 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which granted service connection 
for the residuals, fracture, left elbow (minor), evaluated as 
10 percent disabling effective August 23, 2002, and also 
denied service connection for the residuals of a left 
shoulder injury and back condition.  The Board notes that the 
June 2006 decision by the Appeals Management Center increased 
the veteran's disability rating for the residuals, fracture, 
left elbow (minor), from 10 percent to 20 percent disabling 
effective August 23, 2002.  See AB v. Brown, 6 Vet. App. 35 
(1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

In December 2004, the veteran testified in person at a 
hearing before the undersigned Veterans Law Judge, sitting in 
Pittsburgh, Pennsylvania.  The hearing transcript has been 
associated with the record.

The Board notes that the veteran submitted additional medical 
records without a waiver of local jurisdiction.  The veteran 
had submitted a statement in support of his claims and an MRI 
medical report dated September 2006 pertaining to the 
cervical spine.  If a SOC or SSOC is prepared before the 
receipt of further evidence, a supplemental statement of the 
case (SSOC) must be issued to the veteran, as provided in 38 
C.F.R. § 19.31, unless the additional evidence is duplicative 
or not relevant to the issue(s) on appeal.  38 C.F.R. § 
19.37(a).  In this case, the Board finds that the newly 
obtained evidence is not relevant to the issue pertinent to 
the veteran's claim for an initial disability rating in 
excess of 20 percent for residuals, fracture left elbow 
(minor) because the evidence does not show that the condition 
of the veteran's left elbow warrants and increased rating.  
See Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" as 
"evidence having any tendency to make the existence of any 
fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  While the new evidence is relevant 
to the veteran's service connection claims, these claims will 
be remanded to the RO pursuant to this decision.  
Consequently, the Board may decide the case on the record.

The issues of entitlement to service connection for residuals 
of a left shoulder injury, and entitlement to service 
connection for a back disorder are addressed in the REMAND 
portion of the decision below.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDING OF FACT

The residuals of a fracture of left elbow (minor) are 
manifested by arthritis, pain and limitation of forearm 
flexion to 134 degrees with pain at 80 degrees to the end of 
motion.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating in 
excess of 20 percent for the veteran's service-connected 
residuals of fracture left elbow (minor) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
each claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Pursuant to the May 2005 Remand, the veteran underwent a VA 
orthopedic and neurological examination in May 2006 and the 
RO obtained an opinion on the nature and severity of his 
service-connected residuals of fracture left elbow (minor).  
In addition, the RO attempted to obtain all VA and private 
medical records identified by the veteran.  Because of the 
foregoing, the Board finds that there has been substantial 
compliance with the Board's May 2005 Remand.  See Dyment v. 
West, 13 Vet. App. 141 (1999).


Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. § 
4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).

This appeal is from the initial rating assigned to the 
veteran's residuals of fracture of the left elbow (minor) 
upon awarding service connection.  Accordingly, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the 
ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that  
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R.  § 4.45 (2006).

The veteran has been in receipt of a 20 percent evaluation 
under Diagnostic Code 5206, pertaining to limitation of 
flexion of the elbow joint, for the residuals of fracture 
left elbow (minor) from August 23, 2002.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  

In a letter received in March 2003, the veteran contends that 
while in service that he fell off of a cliff that was 8-12 
feet high.  The veteran reported that during a training 
exercise he had lost his balance while on overland skis and 
went flying off of a cliff and landed on hard ice and tree 
stumps.  He reported that this incident caused a left elbow 
injury.  At the December 2004 Board hearing, the veteran 
reports that he experiences aches and weakness in his left 
elbow which makes him unable to lift a half a gallon of milk.  
He also reports experiencing shooting pain that "when it 
gets real bad" causes his hands to go numb.  In sum, the 
veteran essentially contends that the symptoms associated 
with the service-connected residuals of fracture of the left 
elbow are more severe than is contemplated by the currently 
assigned disability rating.  
   
The general rating schedules for limitation of motion of the 
forearm are 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 
and 5208.  

Limitation of flexion of the minor forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 90 degrees, 30 
percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

In evaluating limitation of extension of the minor forearm, a 
40 percent rating is assigned for limitation to 110 degrees, 
a 30 percent rating is assigned for limitation to 100 
degrees, a 20 percent rating is assigned for limitation to 90 
or 75 degrees, and a 10 percent rating is assigned for 
limitation to 45 degrees.  See 38 C.F.R. § 4.71a, Code 5207.

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5208.

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion.  38 C.F.R. § 4.71, Plate I.

The medical evidence of record does not document left forearm 
limitation of flexion to a degree warranting the assignment 
of a rating in excess of 20 rating pursuant to Diagnostic 
Code 5206.  Range of motion testing at the December 2002 VA 
examination indicates that flexion of the left elbow was 
limited to 107 degrees and extension was to 0 degrees.  A VA 
outpatient physical therapy evaluation report dated November 
2003 indicates that range of motion of the elbow, forearm, 
and wrist were within normal limits.  The May 2006 VA 
examination report indicates that flexion was to 134 degrees 
with pain at 80 degrees to the end and extension was to 0 
degrees.  The Board notes that a 30 percent disability rating 
is only warranted when flexion is limited to 55 degrees.  
Accordingly, the criteria are not met for a rating in excess 
of 20 percent under Diagnostic Code 5206 because flexion is 
not limited to 55 degrees.  

The measured ranges of motion other than on flexion closely 
approximate the normal ranges of motion of an elbow.  38 
C.F.R. § 4.71, Plate I.  These measurements do not show 
disability sufficient to warrant a rating in excess of 20 
percent under any of the other limitation of motion codes 
noted above.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left elbow.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).     

Here, the evidence does show some functional loss due to 
painful motion.  The Board has considered the veteran's 
complaints of pain, stiffness, swelling, and weakness as 
indicated in his numerous VA outpatient treatment records 
from January 2001 to May 2005 and in the December 2002 and 
the May 2006 VA examination reports.  

At the December 2002 VA examination, the veteran complained 
of pain, weakness, stiffness, fatigability, and lack of 
endurance in his left elbow.  At the examination he denied 
swelling, heat, redness, instability, or giving way in his 
left elbow.  In addition, the veteran reported that flare-ups 
occur during cold and damp weather and also with bending of 
the left elbow repetitively.  He reported that functional 
impairment is alleviated with rest.  The examiner found mild 
crepitus in the left elbow and no swelling, effusion, edema, 
tenderness, redness, heat, or weakness.  There was some 
guarding of movement of the left elbow.  The examiner 
diagnosed the veteran as having chronic sprain of the left 
elbow.  The examiner also found an olecranom bone spur in the 
left elbow. 

VA outpatient treatment records from January 2001 to May 2005 
indicate that the veteran was treated for intermittent pain 
on numerous occasions during this period.  A VA outpatient 
treatment record dated September 2002 indicates that the 
veteran was seen for a follow visit for chronic left elbow 
pain and probable chronic lateral epicondylitis.  The 
September 2002 treatment record indicates that the veteran 
was issued an elbow brace to promote relief of the symptoms 
related to tennis elbow.  A May 2003 VA outpatient treatment 
note indicates that the veteran was previously treated with a 
cortisone shot for pain.  At a November 2003 initial physical 
therapy evaluation, the veteran reported a history of left 
shoulder pain radiating into the left arm and hand.  The 
physical therapist found that elbow, forearm, and wrist 
strength was within normal functional limits for the 
veteran's age.

The May 2006 VA examination report indicates that the veteran 
has a history of intermittent pain in the left elbow.  The 
examiner noted that veteran denies any heat, redness, and 
swelling and that he denies any flare up.  He also denies a 
history of dislocation or recurrent subluxation.  The veteran 
reported that he is a part-time bus driver and that his elbow 
hurts when he is driving; however, he denies taking any time 
off from work because of his left elbow problem.  The 
examiner found objective evidence of pain on motion is 
present.  The examiner found no edema, redness, effusion or 
swelling.  The examiner stated that the veteran was 
complaining of pain throughout the range of motion.  Range of 
motion after repetition was almost the same. 

The Board concludes that in conjunction with the abnormal 
findings discussed more fully above, the current 20 percent 
rating adequately compensates the veteran for his left elbow 
disability.  The Board notes that pain was the predominant 
factor that the RO considered in awarding a 20 percent 
rating.  While the May 2006 VA examination reports indicates 
flexion to 134 degrees, the June 2006 RO decision granted a 
20 percent disability rating based on the fact that the 
veteran experienced pain from 80 degrees to the end of the 
range of motion for elbow flexion.  In addition, while the 
veteran had subjective complaints of functional limitations 
due to weakness, the VA examination reports of record did not 
indicate that the veteran had functional limitations due to 
the loss of elbow, forearm, or wrist strength.  In fact, the 
VA examinations of record indicate that the only objectively 
found functional limitation was pain.  Consequently, a higher 
rating is not warranted in light of DeLuca considerations 
because the veteran is already adequately compensated for 
limitation of motion due to pain.

The Board notes that the May 2006 VA examination report and 
prior VA outpatient treatment records indicate degenerative 
changes in the left elbow.  DC 5003 applies to any limitation 
of motion caused by arthritis, but is only applicable where 
the limitation of motion does not otherwise reach a 
compensable level.  38 C.F.R. § 4.71a, DC 5003.  This is not 
the case here.     

This does not end the inquiry in this case.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

The Board notes that no other symptoms referable to left 
elbow are clinically shown.  While the veteran has complained 
of left shoulder pain radiating into the left arm and hand, 
the examiner who conducted the May 2006 VA neurological 
examination in conjunction with May 2006 VA orthopedic 
examination reported that the veteran's residuals of left 
elbow fracture is neither caused nor aggravated by the left 
hand tingling and numbness.  The examiner opined that there 
is no neurological manifestation secondary to the left elbow 
fracture.  The examiner explained that the veteran's left 
hand numbness and tingling is a radicular pain due to a 
cervical spine condition.  It has no relation with the left 
elbow fracture.  

In light of the fact that there are no are symptoms that 
would warrant a higher rating under any other Diagnostic Code 
for the elbow and forearm, a higher or separate rating is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213 
(2006).  

The doctrine of Fenderson, supra, allows the Board to assign 
staged ratings when indicated by a change in severity of the 
veteran's disability.  However, the evidence has, at no time 
since the effective date of service connection, indicated 
that staged ratings are warranted.  As such, Fenderson is not 
for application.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, 1 Vet. App. at 49; Ortiz  v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated October 2002, May 2005 and April 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The October 2002 letter was sent 
prior to initial adjudication of the veteran's claim.  
Although the May 2005 and April 2006 letters were not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
a supplemental statement of the case (SSOC) was provided to 
the veteran in June 2006.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The May 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Moreover, there was no allegation from the 
claimant that he has any evidence in his possession that is 
needed for a full and fair adjudication of his claim. 
  
Since the RO assigned the 20 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
records, and private medical records have been obtained to 
the extent requested and available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In light of the fact that the veteran was afforded VA 
examinations in May 2006 and December 2002, the Board finds 
that an additional examination or medical opinion is 
unnecessary to support the veteran's claim.  The VA 
examinations of record are thorough and supported by VA 
outpatient records and adequate upon which to base a 
decision.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed.Cir. 
2006). 


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for the residuals of fracture of the left elbow 
(minor) is denied.


REMAND

Unfortunately, despite the extensive procedural history of 
this case, it must again be remanded.  The RO did not comply 
with the Board's prior Remand orders.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet.App. 268 
(1998).  When the Board last remanded the claims for 
entitlement to service connection for residuals of a left 
shoulder injury and entitlement to service connection for a 
back condition in May 2005, a nexus opinion was specifically 
requested as to whether it is at least as likely as not that 
any diagnosed left shoulder or back disorders are causally 
related to military service.  At the May 2006 VA examination 
the examiner opined: 

In my opinion this veteran's left 
shoulder sprain, cervical spine 
degenerative changes and lumbar sprain 
are not secondary to his service-
connected condition as there are no entry 
[entries] in the C file regarding injury 
and treatment.  Hence in my opinion it is 
not as likely as not secondary to his 
service connected condition.

While the examiner opined that the veteran's left shoulder 
sprain and lumbar sprain are not secondary to the veteran's 
service-connected condition, the examiner did not render an 
opinion on whether his left shoulder sprain and lumbar sprain 
are causally related to military service.  Therefore, the 
Board has no choice but to remand this case for a further 
opinion.

In addition, any VA treatment records that are not of record 
should be obtained.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The RO should obtain the veteran's 
complete VA medical records from the VA 
Medical Center in Altoona, Pennsylvania.  
In particular, the RO should obtain any 
treatment received by the veteran from 
November 2005 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  After obtaining all of the above 
mentioned evidence, return the claims 
file to the same medical examiner who 
conducted the VA orthopedic examination 
in May 2006, or to any other VA examiner 
if he is no longer available.  The 
examiner should provide an opinion as to 
the veteran's correct diagnoses, and as 
to whether it is at least as likely as 
not that any diagnosed left shoulder or 
back disorders are causally related to 
military service.  The veteran's claims 
folder must be available to, and reviewed 
by, the examiner before rendering an 
opinion.  The rationale for all opinions 
expressed should be explained.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and  
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 
   
3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

These claims must be afforded expeditious treatment.  
	


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


